Name: Commission Regulation (EC) No 1422/2007 of 4 December 2007 amending Directives 2004/17/EC and 2004/18/EC of the European Parliament and of the Council in respect of their application thresholds for the procedures for the award of contracts (Text with EEA relevance)
 Type: Regulation
 Subject Matter: communications;  energy policy;  natural environment;  transport policy;  trade policy
 Date Published: nan

 5.12.2007 EN Official Journal of the European Union L 317/34 COMMISSION REGULATION (EC) No 1422/2007 of 4 December 2007 amending Directives 2004/17/EC and 2004/18/EC of the European Parliament and of the Council in respect of their application thresholds for the procedures for the award of contracts (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services (1), and in particular Article 69 thereof, Having regard to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (2), and in particular Article 78 thereof, After consultation of the Advisory Committee for Public Contracts, Whereas: (1) By Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (3) the Council concluded the Agreement on Government Procurement (hereinafter referred to as the Agreement). The Agreement should be applied to any procurement contract with a value that reaches or exceeds the amounts (hereinafter referred to as thresholds) set in the Agreement and expressed as special drawing rights. (2) One of the objectives of Directives 2004/17/EC and 2004/18/EC is to allow the contracting entities and the contracting authorities which apply those Directives to comply at the same time with the obligations laid down in the Agreement. To achieve this, the thresholds laid down by those Directives for public contracts which are also covered by the Agreement should be aligned in order to ensure that they correspond to the Euro equivalents, rounded down to the nearest thousand, of the thresholds set out in the Agreement. (3) For reasons of coherence, it is appropriate to align also those thresholds in Directives 2004/17/EC and 2004/18/EC which are not covered by the Agreement. (4) Directives 2004/17/EC and 2004/18/EC should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Directive 2004/17/EC is amended as follows: 1. Article 16 is amended as follows: (a) in point (a), the amount EUR 422 000 is replaced by EUR 412 000, (b) in point (b), the amount EUR 5 278 000 is replaced by EUR 5 150 000. 2. Article 61 is amended as follows: (a) in paragraph 1, the amount EUR 422 000 is replaced by EUR 412 000, (b) in paragraph 2, the amount EUR 422 000 is replaced by EUR 412 000. Article 2 Directive 2004/18/EC is amended as follows: 1. Article 7 is amended as follows: (a) in point (a), the amount EUR 137 000 is replaced by EUR 133 000, (b) in point (b), the amount EUR 211 000 is replaced by EUR 206 000, (c) in point (c), the amount EUR 5 278 000 is replaced by EUR 5 150 000. 2. the first paragraph of Article 8 is amended as follows: (a) in point (a), the amount EUR 5 278 000 is replaced by EUR 5 150 000, (b) in point (b), the amount EUR 211 000 is replaced by EUR 206 000. 3. in Article 56, the amount EUR 5 278 000 is replaced by EUR 5 150 000. 4. in the first subparagraph of Article 63(1), the amount EUR 5 278 000 is replaced by EUR 5 150 000. 5. Article 67(1) is amended as follows: (a) in point (a), the amount EUR 137 000 is replaced by EUR 133 000, (b) in point (b), the amount EUR 211 000 is replaced by EUR 206 000, (c) in point (c), the amount EUR 211 000 is replaced by EUR 206 000. Article 3 This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2007. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 134, 30.4.2004, p. 1. Directive as last amended by Council Directive 2006/97/EC (OJ L 363, 20.12.2006, p. 107). (2) OJ L 134, 30.4.2004, p. 114. Directive as last amended by Directive 2006/97/EC. (3) OJ L 336, 23.12.1994, p. 1.